Exhibit 10.1

 

 

 

WARRANT AGREEMENT

Dated as of

[                    ], 2011

between

HORIZON LINES, INC.,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Warrant Agent

 

 

Warrants for

Common Stock

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

 

DEFINITIONS

  



  

Section 1.01.

  

Definitions.

     1   

Section 1.02.

  

Rules of Construction.

     3   

ARTICLE II

 

WARRANTS

  



  

Section 2.01.

  

Form.

     3   

Section 2.02.

  

Execution and Countersignature.

     4   

Section 2.03.

  

Registry.

     5   

Section 2.04.

  

Transfer and Exchange.

     5   

Section 2.05.

  

Definitive Warrants.

     7   

Section 2.06.

  

Replacement Certificates.

     8   

Section 2.07.

  

Outstanding Warrants.

     9   

Section 2.08.

  

Cancellation.

     9   

Section 2.09.

  

CUSIP Numbers.

     9   

ARTICLE III

 

EXERCISE TERMS

  



  

Section 3.01.

  

Exercise.

     9   

Section 3.02.

  

Manner of Exercise and Issuance of Shares.

     10   

Section 3.03.

  

Jones Act Restrictions.

     10   

Section 3.04.

  

Covenant to Make Stock Certificates Available.

     11   

ARTICLE IV

 

ANTIDILUTION PROVISIONS

  



  

Section 4.01.

  

Antidilution Adjustments; Notice of Adjustment.

     11   

Section 4.02.

  

Adjustment to Warrant Certificate.

     12   

ARTICLE V

 

WARRANT AGENT

  



  

Section 5.01.

  

Appointment of Warrant Agent.

     12   

Section 5.02.

  

Rights and Duties of Warrant Agent.

     12   

Section 5.03.

  

Individual Rights of Warrant Agent.

     14   

Section 5.04.

  

Warrant Agent’s Disclaimer.

     14   

Section 5.05.

  

Compensation and Indemnity.

     14   

 

i



--------------------------------------------------------------------------------

Section 5.06.

  

Successor Warrant Agent.

     14   

Section 5.07.

  

Representations of the Company.

     16   

ARTICLE VI

 

MISCELLANEOUS

  



  

Section 6.01.

  

Persons Benefitting.

     16   

Section 6.02.

  

Amendment.

     16   

Section 6.03.

  

Notices.

     17   

Section 6.04.

  

Governing Law.

     19   

Section 6.05.

  

Successors.

     19   

Section 6.06.

  

Multiple Originals.

     19   

Section 6.07.

  

Inspection of Agreement.

     19   

Section 6.08.

  

Table of Contents.

     19   

Section 6.09.

  

Severability.

     19   

Section 6.10.

  

Waiver of Jury Trial.

     19   

Section 6.11.

  

Force Majeure.

     19   

Section 6.12.

  

Termination.

     20   

EXHIBIT A

  

Form of Warrant

  

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT dated as of [                ], 2011 (this “Agreement”),
between Horizon Lines, Inc., a Delaware corporation (the “Company”), and The
Bank of New York Mellon Trust Company, N.A., as warrant agent (the “Warrant
Agent”).

Each warrant described herein (a “Warrant”) entitles the registered
Warrantholder (as defined below) thereof to purchase one share of Common Stock,
subject to the provisions of this Agreement and the relevant Warrant
Certificate. Each Warrant Certificate (including any Global Warrant) shall
evidence such number of Warrants as is set forth therein, subject to adjustment
pursuant to the provisions of the Warrant Certificate.

The Company desires the Warrant Agent to act on behalf of the Company in
connection with the registration, transfer, exchange, redemption, exercise and
cancellation of the Warrants as provided herein and the Warrant Agent is willing
to so act.

This Indenture is being executed to implement the provisions of Section 8 of
Article V of the Company’s restated certificate of incorporation.

The Warrants and the shares of Common Stock issuable upon exercise of the
Warrants have been registered with the Securities and Exchange Commission
pursuant to the Registration Statement and will be freely transferable by
Warrantholders that are not Affiliates of the Company.

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Warrantholders:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.

“Agent Members” means the securities brokers and dealers, banks and trust
companies, clearing organizations and certain other organizations that are
participants in the Depositary’s system.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Conversion Right” has the meaning set forth in Section 2 of the form of Warrant
Certificate attached as Exhibit A hereto.



--------------------------------------------------------------------------------

“Definitive Warrant” means a Warrant Certificate in definitive form that is not
deposited with the Depositary or with the Warrant Agent as custodian for the
Depositary.

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

“Excess Shares” has the meaning set forth in the Company’s Charter.

“Exercise Price” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

“Expiration Date” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

“Global Warrant” has the meaning set forth in Section 2.01(a) hereof.

“Jones Act” has the meaning set forth in Section 3.03 hereof.

“Maritime Laws” has the meaning set forth in the Company’s Charter.

“Non-U.S. Citizen” has the meaning set forth in the Company’s Charter.

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, the
Secretary or any Assistant Secretary of the Company.

“Officers’ Certificate” means a certificate signed by two Officers.

“Opinion of Counsel” means a written opinion reasonably acceptable to the
Warrant Agent from legal counsel. Such counsel may be an employee of or counsel
to the Company.

“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, limited liability
partnership, trust, unincorporated organization, or government or any agency or
political subdivision thereof or any other entity.

“Registry” has the meaning set forth in Section 2.03 hereof.

“Required Warrantholders” means holders of a majority of the aggregate number of
the Warrants at the time outstanding.

“Shares” has the meaning set forth in the form of Warrant Certificate attached
as Exhibit A hereto.

“Transfer Agent” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

“U.S. Citizen” has the meaning set forth in the Company’s Charter.

 

2



--------------------------------------------------------------------------------

“Warrant Certificate” means any fully registered certificate (including a Global
Warrant) issued by the Company and authenticated by the Warrant Agent under this
Agreement evidencing Warrants, in the form attached as Exhibit A hereto.

“Warrantholder” means a registered owner of Warrants as set forth in the
Registry.

“Warrant Share Number” has the meaning set forth in the form of Warrant
Certificate attached as Exhibit A hereto.

Section 1.02. Rules of Construction.

Unless the text otherwise requires:

(i) “or” is not exclusive;

(ii) “including” means including, without limitation; and

(iii) words in the singular include the plural and words in the plural include
the singular.

ARTICLE II

WARRANTS

Section 2.01. Form.

(a) Global Warrants. Except as provided in Section 2.04 or 2.05, Warrants shall
be issued in the form of one or more permanent global Warrants in fully
registered form with the global securities legend set forth in Exhibit A hereto
(each, a “Global Warrant”), which shall be deposited on behalf of the Company
with the Warrant Agent, as custodian for the Depositary (or with such other
custodian as the Depositary may direct), and registered in the name of the
Depositary or a nominee of the Depositary, duly executed by the Company and
countersigned by the Warrant Agent as hereinafter provided.

(b) Book-Entry Provisions. The following provisions of this Section 2.01(b)
shall apply only to a Global Warrant deposited with or on behalf of the
Depositary:

(i) The Company shall execute and the Warrant Agent shall, in accordance with
Section 2.02, countersign, by either manual or facsimile signature, one or more
Global Warrants that shall be registered in the name of the Depositary or the
nominee of the Depositary. The Warrant Agent shall deliver the Global Warrants
to the Depositary or pursuant to the Depositary’s instructions or held by the
Warrant Agent as custodian for the Depositary. Each Global Warrant shall be
dated the date of its countersignature by the Warrant Agent.

(ii) Agent Members shall have no rights under this Agreement with respect to any
Global Warrant held on their behalf by the Depositary or by the Warrant

 

3



--------------------------------------------------------------------------------

Agent as the custodian of the Depositary or under such Global Warrant except to
the extent set forth herein or in a Warrant Certificate, and the Depositary may
be treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall (A) prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or (B) impair, as between the Depositary and the
Agent Members, the operation of customary practices of the Depositary governing
the exercise of the rights of a holder of a beneficial interest in any Warrant.
The rights of beneficial owners in a Global Warrant shall be exercised through
the Depositary subject to the applicable procedures of the Depositary except to
the extent set forth herein or in a Warrant Certificate.

(c) Definitive Securities. Except as provided in Section 2.04 or 2.05, owners of
beneficial interests in Global Warrants will not be entitled to receive physical
delivery of Definitive Warrants.

(d) Warrant Certificates. Warrant Certificates shall be in substantially the
form attached as Exhibit A hereto and shall be typed, printed, lithographed or
engraved or produced by any combination of such methods or produced in any other
manner permitted by the rules of any securities exchange on which the Warrants
may be listed, all as determined by the Officer or Officers executing such
Warrant Certificates, as evidenced by their execution thereof. Any Warrant
Certificate shall have such insertions as are appropriate or required or
permitted by this Agreement and may have such letters, numbers or other marks of
identification and such legends and endorsements, stamped, printed, lithographed
or engraved thereon, (i) as the Company may deem appropriate and as are not
inconsistent with the provisions of this Agreement, (ii) as may be required to
comply with this Agreement, any law or any rule of any securities exchange on
which the Warrants may be listed, and (iii) as may be necessary to conform to
customary usage.

Section 2.02. Execution and Countersignature.

At least one Officer shall sign the Warrant Certificates for the Company by
manual or facsimile signature.

If an Officer whose signature is on a Warrant Certificate no longer holds that
office at the time the Warrant Agent countersigns the Warrant Certificate, the
Warrants evidenced by such Warrant Certificate shall be valid nevertheless.

The Warrant Agent shall initially countersign, by either manual or facsimile
signature, and deliver Warrant Certificates entitling the Warrantholders thereof
to purchase in the aggregate such number of shares of Common Stock as shall be
set forth on such Warrant Certificates (subject to adjustment as provided in
such Warrant Certificates) upon a written order of the Company signed by one
Officer of the Company. Each Warrant Certificate shall be dated the date of its
countersignature by the Warrant Agent.

At any time and from time to time after the execution of this Agreement, the
Warrant Agent shall upon receipt of a written order of the Company signed by an
Officer of the

 

4



--------------------------------------------------------------------------------

Company countersign, by either manual or facsimile signature, for issue a
Warrant Certificate evidencing the number of Warrants specified in such order;
provided, however, that the Warrant Agent shall be provided with an Officers’
Certificate and an Opinion of Counsel of the Company containing such
representations and opinions as it may reasonably request in connection with
such countersignature of Warrants. Such order shall specify the number of
Warrants to be evidenced on the Warrant Certificate to be countersigned, the
date on which such Warrant Certificate is to be countersigned and the number of
Warrants then authorized.

The Warrants evidenced by a Warrant Certificate shall not be valid until an
authorized signatory of the Warrant Agent countersigns the Warrant Certificate
either manually or by facsimile signature. Such signature shall be solely for
the purpose of authenticating the Warrant Certificate and shall be conclusive
evidence that the Warrant Certificate so countersigned has been duly
authenticated and issued under this Agreement.

Section 2.03. Registry.

The Warrants shall be issued in registered form only. The Warrant Agent shall
keep a registry (the “Registry”) of the Warrant Certificates and of their
transfer and exchange. The Registry shall show the names and addresses of the
respective Warrantholders and the date and number of Warrants evidenced on the
face of each of the Warrant Certificates. The Warrantholder of any Global
Warrant will be the Depositary or a nominee of the Depositary in whose name the
Global Warrant is registered. The Warrant holdings of Agent Members will be
recorded on the books of the Depositary. The beneficial interests in the Global
Warrant held by customers of Agent Members will be reflected on the books and
records of such Agent Members and will not be known to the Warrant Agent, the
Company or to the Depositary.

Except as otherwise provided herein or in the Warrant Certificate, the Company
and the Warrant Agent may deem and treat any Person in whose name a Warrant
Certificate is registered in the Registry as the absolute owner of such Warrant
Certificate for all purposes whatsoever and neither the Company nor the Warrant
Agent shall be affected by notice to the contrary.

Section 2.04. Transfer and Exchange.

(a) Transfer and Exchange of Global Warrants.

(i) Registration of the transfer and exchange of Global Warrants or beneficial
interests therein shall be effected through the book-entry system maintained by
the Depositary, in accordance with this Agreement and the Warrant Certificates
and the procedures of the Depositary therefor. A transferor of a beneficial
interest in a Global Warrant (or the relevant Agent Member on behalf of such
transferor) shall deliver to the Warrant Agent (x) a written order given in
accordance with the Depositary’s procedures containing information regarding the
account of the Agent Member to be credited with a beneficial interest in the
Global Warrant and (y) a written instruction of transfer in form satisfactory to
the Warrant Agent, duly executed by the Warrantholder thereof or by his
attorney, duly authorized in writing. Additionally, prior to the Warrantholder
registering the transfer or making the exchange as requested, the requirements
for such transfer or

 

5



--------------------------------------------------------------------------------

exchange to be issued in a name other than the registered Warrantholder shall be
met. Such requirements include, inter alia, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association, and any other reasonable
evidence of authority that may be required by the Warrant Agent. Upon
satisfaction of the conditions in this Clause (i), the Warrant Agent shall, in
accordance with such instructions, instruct the Depositary to credit to the
account of the Agent Member specified in such instructions a beneficial interest
in the Global Warrant and to debit the account of the Agent Member making the
transfer of the beneficial interest in the Warrant being transferred.

(ii) Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 2.05), a Global Warrant may only be transferred
as a whole, and not in part, and only by (i) the Depositary, to a nominee of the
Depositary, (ii) a nominee of the Depositary, to the Depositary or another
nominee of the Depositary, or (iii) the Depositary or any such nominee to a
successor Depositary or its nominee.

(iii) In the event that a Global Warrant is exchanged and transferred for
Definitive Warrants pursuant to Section 2.05, such Warrants may be exchanged
only in accordance with such procedures as are substantially consistent with the
provisions of this Section 2.04 and the requirements of any Warrant Certificate
and such other procedures as may from time to time be adopted by the Company
that are not inconsistent with the terms of this Agreement or of any Warrant
Certificate.

(b) Cancellation or Adjustment of Global Warrant. At such time as all beneficial
interests in a Global Warrant have been exchanged for Definitive Warrants,
redeemed, repurchased or canceled, such Global Warrant shall be returned to the
Depositary for cancellation or retained and canceled by the Warrant Agent. At
any time prior to such cancellation, if any beneficial interest in a Global
Warrant is transferred or exchanged for Definitive Warrants, redeemed,
repurchased or canceled, the number of Warrants represented by such Global
Warrant shall be reduced and an adjustment shall be made on the books and
records of the Warrant Agent to reflect such reduction.

(c) Obligations with Respect to Transfers and Exchanges of Warrants.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent shall countersign, by either manual or facsimile
signature, Global Warrants and Definitive Warrants as required pursuant to the
provisions of Section 2.02 and this Section 2.04.

(ii) No service charge shall be made to a Warrantholder for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax, assessments, or similar governmental charge payable in
connection therewith.

(iii) All Warrants issued upon any registration of transfer or exchange pursuant
to the terms of this Agreement shall be the valid obligations of the Company,

 

6



--------------------------------------------------------------------------------

entitled to the same benefits under this Agreement as the Warrants surrendered
upon such registration for transfer or exchange.

(d) No Obligation of the Warrant Agent.

(i) The Warrant Agent shall have no responsibility or obligation to any
beneficial owner of a Global Warrant, any Agent Member or other Person with
respect to the accuracy of the records of the Depositary or its nominee or of
any participant or member thereof, with respect to any ownership interest in the
Warrants or with respect to the delivery to any Agent Member, beneficial owner
or other Person (other than the Depositary) of any notice or the payment of any
amount, under or with respect to such Warrants. All notices and communications
to be given to the Warrantholders and all payments to be made to Warrantholders
under the Warrants shall be given or made only to or upon the order of the
registered Warrantholders (which shall be the Depositary or its nominee in the
case of a Global Warrant). The rights of beneficial owners in any Global Warrant
shall be exercised only through the Depositary subject to the applicable rules
and procedures of the Depositary. The Warrant Agent may conclusively rely and
shall be fully protected in relying upon information furnished by the Depositary
with respect to its members, participants and any beneficial owners.

(ii) The Warrant Agent shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Agreement or under applicable law with respect to any transfer of any interest
in any Warrant (including any transfer between or among the Agent Members or
beneficial owners in any Global Warrant) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Agreement, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

Section 2.05. Definitive Warrants.

(a) Beneficial interests in a Global Warrant deposited with the Depositary or
with the Warrant Agent as custodian for the Depositary pursuant to Section 2.01
shall be transferred to each beneficial owner thereof in the form of Definitive
Warrants evidencing a number of Warrants equivalent to such owner’s beneficial
interest in such Global Warrant, in exchange for such Global Warrant, only if
such transfer complies with Section 2.04 and (i) the Depositary notifies the
Company that it is unwilling or unable to continue as Depositary for such Global
Warrant or if at any time the Depositary ceases to be a “clearing agency”
registered under the Securities Exchange Act of 1934, as amended, and, in each
such case, a successor Depositary is not appointed by the Company within 90 days
of such notice, (ii) the Company, in its sole discretion, notifies the Warrant
Agent in writing that it elects to cause the issuance of Definitive Warrants
under this Agreement, or (iii) the Company shall be adjudged a bankrupt or
insolvent or makes an assignment for the benefit of its creditors or institutes
proceedings to be adjudicated a bankrupt or shall consent to the filing of a
bankruptcy proceeding against it, or shall file a petition or answer or consent
seeking reorganization under Federal bankruptcy laws or any other similar
applicable Federal or State law, or shall consent to the filing of any such
petition, or shall consent to the appointment of a receiver or custodian of all
or any substantial part of its property,

 

7



--------------------------------------------------------------------------------

or shall admit in writing its inability to pay or meet its debts as they mature,
or if a receiver or custodian of it or all or any substantial part of its
property shall be appointed, or if a public officer shall have taken charge or
control of the Company or of its property or affairs, for the purpose of
rehabilitation, conservation or liquidation.

(b) Any Global Warrant that is transferable to the beneficial owners thereof in
the form of Definitive Warrants pursuant to this Section 2.05 shall be
surrendered by the Depositary to the Warrant Agent, to be so transferred, in
whole or from time to time in part, without charge, and the Warrant Agent shall
countersign, by either manual or facsimile signature, and deliver to each
beneficial owner in the name of such beneficial owner, upon such transfer of
each portion of such Global Warrant, Definitive Warrants evidencing a number of
Warrants equivalent to such beneficial owner’s beneficial interest in the Global
Warrant. The Warrant Agent shall register such transfer in the Registry, and
upon such transfer the surrendered Global Warrant shall be cancelled by the
Warrant Agent.

(c) All Definitive Warrants issued upon registration of transfer pursuant to
this Section 2.05 shall be the valid obligations of the Company, evidencing the
same obligations of the Company and entitled to the same benefits under this
Agreement and the Global Warrant surrendered for registration of such transfer.

(d) Subject to the provisions of Section 2.05(b), the registered Warrantholder
of a Global Warrant may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action that a Warrantholder is entitled to take under this
Agreement or the Warrants.

(e) In the event of the occurrence of any of the events specified in
Section 2.05(a), the Company will promptly make available to the Warrant Agent a
reasonable supply of Definitive Warrants in definitive, fully registered form.

(f) Neither the Company nor the Warrant Agent will be liable or responsible for
any registration or transfer of any Warrants that are registered or to be
registered in the name of a fiduciary or the nominee of a fiduciary.

Section 2.06. Replacement Certificates.

If a mutilated Warrant Certificate is surrendered to the Warrant Agent or if the
Warrantholder of a Warrant Certificate provides proof reasonably satisfactory to
the Company and the Warrant Agent that the Warrant Certificate has been lost,
destroyed or wrongfully taken, the Company shall issue and the Warrant Agent
shall countersign, by either manual or facsimile signature, a replacement
Warrant Certificate of like tenor and representing an equivalent number of
Warrants, if the reasonable requirements of the Warrant Agent and of
Section 8-405 of the Uniform Commercial Code as in effect in the State of New
York are met. If required by the Warrant Agent or the Company, such
Warrantholder shall furnish an indemnity bond sufficient in the reasonable
judgment of the Company and the Warrant Agent to protect the Company and the
Warrant Agent from any loss that either of them may suffer if a Warrant
Certificate is replaced. The Company and the Warrant Agent may charge the
Warrantholder for their

 

8



--------------------------------------------------------------------------------

expenses in replacing a Warrant Certificate. Every replacement Warrant
Certificate evidences an additional obligation of the Company.

Section 2.07. Outstanding Warrants.

The Warrants outstanding at any time are all Warrants evidenced on all Warrant
Certificates authenticated by the Warrant Agent except for those canceled by it
and those delivered to it for cancellation. A Warrant ceases to be outstanding
if the Company or an Affiliate of the Company holds the Warrant.

If a Warrant Certificate is replaced pursuant to Section 2.06, the Warrants
evidenced thereby cease to be outstanding unless the Warrant Agent and the
Company receive proof satisfactory to them that the replaced Warrant Certificate
is held by a bona fide purchaser.

Section 2.08. Cancellation.

In the event the Company shall purchase or otherwise acquire Definitive
Warrants, the same shall thereupon be delivered to the Warrant Agent for
cancellation.

The Warrant Agent and no one else shall cancel and dispose of all Warrant
Certificates surrendered for registration of transfer, exchange, replacement,
exercise or cancellation in its customary manner and deliver a certificate of
such disposal to the Company upon its request therefor unless the Company
directs the Warrant Agent to deliver canceled Warrant Certificates to the
Company. The Company may not issue new Warrant Certificates to replace Warrant
Certificates to the extent they evidence Warrants that have been exercised or
Warrants that the Company has purchased or otherwise acquired.

Section 2.09. CUSIP Numbers.

The Company in issuing the Warrants may use “CUSIP” numbers (if then generally
in use) and, if so, the Warrant Agent shall use “CUSIP” numbers in notices as a
convenience to Warrantholders; provided, however, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Warrant Certificates or as contained in any notice and that
reliance may be placed only on the other identification numbers printed on the
Warrant Certificates.

ARTICLE III

EXERCISE TERMS

Section 3.01. Exercise.

The Exercise Price of each Warrant, the Warrant Share Number and the number of
Warrants evidenced by any Warrant Certificate and the Expiration Date of each
Warrant shall be set forth in the related Warrant Certificate. The Warrant Share
Number is subject to adjustment pursuant to the terms set forth in the Warrant
Certificate.

 

9



--------------------------------------------------------------------------------

Section 3.02. Manner of Exercise and Issuance of Shares.

Warrants may be exercised in the manner set forth in Section 3 of the Warrant
Certificate, and upon any such exercise, Shares shall be issued in the manner
set forth in Section 4 of the Warrant Certificate. In connection with any
exercise of any Warrant, each Warrantholder may exercise its Conversion Right
with respect to such Warrant in the manner set forth in Section 2 of the Warrant
Certificate.

Section 3.03. Jones Act Restrictions.

Notwithstanding the other provisions of this Warrant Agreement, in order to
facilitate the Company’s compliance with the provisions of 46 U.S.C. § 55102 and
the regulations promulgated thereunder, commonly referred to as the “Jones Act,”
and related Maritime Laws concerning the ownership of the Common Stock by
Non-U.S. Citizens, with regard to its operation of vessels in the coastwise
trade of the United States and with certain contractual obligations of the
Company with the United States Government:

(a) In connection with any exercise or conversion of the Warrant, a
Warrantholder (or, if not the Warrantholder, the Person that the Warrantholder
has designated to receive the Common Stock issuable upon exercise or conversion
of the Warrants) shall advise the Company whether or not it satisfies the
requirements to be a U.S. Citizen. Under its Charter, the Company may require a
Warrantholder (or, if not the Warrantholder, the Person that the Warrantholder
has designated to receive the Common Stock issuable upon exercise or conversion
of the Warrants) to provide it with such documents and other information as it
may request as reasonable proof of that the Warrantholder (or, if not the
Warrantholder, such other Person that the Warrantholder has designated to
receive the Common Stock issuable upon exercise or conversion of the Warrants)
satisfies the requirements to be a U.S. Citizen.

(b) No Warrantholder who cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Warrantholder, the Person that the
Warrantholder has designated to receive the Common Stock issuable upon exercise
or conversion of the Warrants) is a U.S. Citizen for purposes of Jones Act
compliance may exercise or convert any Warrants to the extent the receipt of the
Common Stock deliverable upon exercise or conversion of the Warrants would cause
such Person or any Person whose ownership position would be aggregated with that
of such Person to exceed 4.9% of the aggregate number of shares of Common Stock
outstanding at such time (excluding, for purposes of this Section 3.03(b),
shares of Common Stock issuable upon exercise or conversion of all outstanding
Warrants and Notes).

(c) No Warrantholder who cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Warrantholder, the Person that the
Warrantholder has designated to receive the stock issuable upon exercise or
conversion of the Warrants) is a U.S. Citizen for purposes of Jones Act
compliance may exercise or convert any Warrants to the extent the shares of
Common Stock deliverable upon exercise or conversion of the Warrants would
constitute Excess Shares if they were issued, which shall be determined by the
Company in its sole discretion at the time of any proposed exercise or
conversion of a Warrant.

 

10



--------------------------------------------------------------------------------

(d) Any sale, transfer or other disposition of a Warrant by any Warrantholder
that is a Non-U.S. Citizen to a Person who is a U.S. Citizen must be a complete
transfer of such Warrantholder’s interests to such Person in the Warrant and the
Common Stock issuable upon exercise or conversion thereof with no ability to
direct or control such Person. The foregoing restriction shall also apply to any
Person that the Warrantholder has designated to receive the Common Stock
issuable upon exercise or conversion of the Warrants.

Section 3.04. Covenant to Make Stock Certificates Available.

(a) The Warrant Agent is hereby authorized to requisition from time to time from
any stock transfer agents of the Company stock certificates required to honor
outstanding Warrants upon exercise or conversion thereof in accordance with the
terms of this Agreement, and the Company agrees to authorize and direct such
transfer agents to comply with all such requests of the Warrant Agent. The
Company shall supply such transfer agents with duly executed stock certificates
for such purposes and shall provide or otherwise make available any cash or
scrip that may be payable upon exercise or conversion of Warrants as provided
herein and in each Warrant Certificate.

(b) The Warrant Agent is hereby authorized and directed to create a special
account for the reserve of shares of Common Stock to be issued upon exercise or
conversion of the Warrants.

(c) In connection with the shares of Common Stock to be issued upon exercise,
the Company shall provide an Opinion of Counsel, stating that all such shares,
when issued, will be:

(i) registered, or subject to a valid exemption from registration, under the
Securities Act of 1933, as amended, and all material and necessary State
securities law filings will have been made with respect to such shares; and

(ii) validly issued, fully paid and non-assessable.

ARTICLE IV

ANTIDILUTION PROVISIONS

Section 4.01. Antidilution Adjustments; Notice of Adjustment.

The Warrant Share Number shall be subject to adjustment from time to time as
provided in Section 12 of the Warrant Certificate. Whenever the Warrant Share
Number is so adjusted or is proposed to be adjusted as provided in Section 12 of
the Warrant Certificate, the Company shall deliver to the Warrant Agent the
notices or statements, and shall cause a copy of such notices or statements to
be sent or communicated to each Warrantholder pursuant to Section 6.03, as
provided in Section 12(I) of the Warrant Certificate.

 

11



--------------------------------------------------------------------------------

Section 4.02. Adjustment to Warrant Certificate.

The form of Warrant Certificate need not be changed because of any adjustment
made pursuant to the Warrant Certificate, and Warrant Certificates issued after
such adjustment may state the same Exercise Price and the same Warrant Share
Number as are stated in the Warrant Certificates initially issued pursuant to
this Agreement.

The Company, however, may at any time in its sole discretion make any change in
the form of Warrant Certificate that it may deem appropriate to give effect to
such adjustments and that does not affect the substance of the Warrant
Certificate, and any Warrant Certificate thereafter issued or countersigned,
whether in exchange or substitution for an outstanding Warrant Certificate or
otherwise, may be in the form as so changed.

ARTICLE V

WARRANT AGENT

Section 5.01. Appointment of Warrant Agent.

The Company hereby appoints the Warrant Agent to act as agent for the Company in
accordance with the provisions of this Agreement and the Warrant Agent hereby
accepts such appointment. The Warrant Agent shall not be liable for anything
that it may do or refrain from doing in connection with this Agreement, except
in the case of a final judicial determination of its own gross negligence or
willful misconduct.

Section 5.02. Rights and Duties of Warrant Agent.

(a) Agent for the Company. In acting under this Warrant Agreement and in
connection with the Warrant Certificates, the Warrant Agent is acting solely as
agent of the Company and does not assume any obligation or relationship of
agency or trust for or with any of the holders of Warrant Certificates or
beneficial owners of Warrants.

(b) Counsel. The Warrant Agent may consult with counsel of its own selection
(who may be counsel to the Company), and the advice of such counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
advice of such counsel.

(c) Documents. The Warrant Agent shall be fully protected, may conclusively rely
upon and shall incur no liability for or in respect of any action taken or thing
suffered by it in reliance upon any Warrant Certificate, notice, direction,
consent, certificate, affidavit, statement or other paper or document reasonably
believed by it to be genuine and to have been presented or signed by the proper
parties.

(d) No Implied Obligations. The Warrant Agent shall be obligated to perform only
such duties as are specifically set forth herein and in the Warrant
Certificates, and no implied duties or obligations of the Warrant Agent shall be
read into this Agreement or the Warrant Certificates against the Warrant Agent.

 

12



--------------------------------------------------------------------------------

The Warrant Agent shall not be under any obligation to take any action hereunder
that may involve it in any expense or liability for which it does not receive
indemnity satisfactory to it. The Warrant Agent shall not be accountable or
under any duty or responsibility for the use by the Company of any of the
Warrant Certificates countersigned by the Warrant Agent and delivered by it to
the Warrantholders or on behalf of the Warrantholders pursuant to this Agreement
or for the application by the Company of the proceeds of the Warrants. The
Warrant Agent shall have no duty or responsibility in case of any default by the
Company in the performance of its covenants or agreements contained herein or in
the Warrant Certificates or in the case of the receipt of any written demand
from a Warrantholder with respect to such default, including any duty or
responsibility to initiate or attempt to initiate any proceedings at law or
otherwise.

The Warrant Agent may execute any of the powers hereunder or perform any duties
hereunder either directly or by or through agents or attorneys and the Warrant
Agent shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder. The Warrant Agent
shall not be liable for any action taken, suffered, or omitted to be taken by it
in good faith and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this agreement. In no event
shall the Warrant Agent be responsible or liable for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Warrant Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.

(e) Not Responsible for Adjustments or Validity of Stock.

The Warrant Agent shall not at any time be under any duty or responsibility to
any Warrantholder to determine whether any facts exist that may require an
adjustment of the Warrant Share Number, or with respect to the nature or extent
of any adjustment when made, or with respect to the method employed, or herein
or in any supplemental agreement provided to be employed, in making the same.
The Warrant Agent shall not be accountable with respect to the validity or value
of any Shares or of any securities or property that may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
Section 12 of the Warrant Certificate, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible for any failure of
the Company to make any cash payment or to issue, transfer or deliver any Shares
or stock certificates upon the surrender of any Warrant Certificate for the
purpose of exercise or upon any adjustment pursuant to Section 12 of the Warrant
Certificate, or to comply with any of the covenants of the Company contained in
the Warrant Certificate.

(f) Notices to the Company. If the Warrant Agent shall receive any written
notice or demand (other than Notice of Exercise of Warrants) addressed to the
Company by the Warrantholder of a Warrant, the Warrant Agent shall promptly
forward such notice or demand to the Company.

 

13



--------------------------------------------------------------------------------

Section 5.03. Individual Rights of Warrant Agent.

The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or its affiliates or become pecuniarily interested in
transactions in which the Company or its affiliates may be interested, or
contract with or lend money to the Company or its affiliates or otherwise act as
fully and freely as though it were not the Warrant Agent under this Agreement.
Nothing herein shall preclude the Warrant Agent from acting in any other
capacity for the Company or for any other legal entity.

Section 5.04. Warrant Agent’s Disclaimer.

The Warrant Agent shall not be responsible for, and makes no representation as
to the validity or adequacy of, this Agreement (except the due and valid
authorized execution and delivery of this Agreement by the Warrant Agent) or the
Warrant Certificates (except the due countersignature of the Warrant
Certificate(s) by the Warrant Agent) and it shall not be responsible for any
statement in this Agreement or the Warrant Certificates other than its
countersignature thereon.

Section 5.05. Compensation and Indemnity.

(a) The Company agrees to pay the Warrant Agent from time to time reasonable
compensation for its services as agreed and to reimburse the Warrant Agent upon
request for all out-of-pocket expenses incurred by it, including the reasonable
compensation and expenses of the Warrant Agent’s agents and counsel as agreed.
The Company shall indemnify the Warrant Agent, its officers, directors, agents
and counsel against any loss, liability or expense (including reasonable agents’
and attorneys’ fees and expenses) incurred by it without gross negligence or
willful misconduct on its part arising out of or in connection with the
acceptance or performance of its duties under this Agreement. The Warrant Agent
shall notify the Company promptly of any claim of which it has received written
notice for which it may seek indemnity. The Company need not reimburse any
expense or indemnify against any loss or liability incurred by the Warrant Agent
through its own willful misconduct or gross negligence. The Company’s payment
obligations pursuant to this Section shall survive the termination of this
Agreement.

To secure the Company’s payment obligations under this Agreement, the Warrant
Agent shall have a lien prior to the Warrantholders on all money or property
held or collected by the Warrant Agent.

Section 5.06. Successor Warrant Agent.

(a) Company to Provide and Maintain Warrant Agent. The Company agrees for the
benefit of the Warrantholders that there shall at all times be a Warrant Agent
hereunder until all the Warrants have been exercised or cancelled or are no
longer exercisable.

(b) Resignation and Removal. The Warrant Agent may at any time resign by giving
written notice to the Company of such intention on its part, specifying the date
on which its desired resignation shall become effective; provided, however, that
such date shall not be less than 60 days after the date on which such notice is
given unless the Company otherwise agrees.

 

14



--------------------------------------------------------------------------------

The Warrant Agent hereunder may be removed at any time by the filing with it of
an instrument in writing signed by or on behalf of the Company or the Required
Warrantholders and specifying such removal and the date when it shall become
effective, which date shall not be less than 60 days after such notice is given
unless the Warrant Agent otherwise agrees. Any removal under this Section shall
take effect upon the appointment by the Company or the Required Warrantholders
as hereinafter provided of a successor Warrant Agent (which shall be (i) a bank
or trust company, (ii) organized under the laws of the United States of America
or one of the states thereof, (iii) authorized under the laws of the
jurisdiction of its organization to exercise corporate trust powers, (iv) having
a combined capital and surplus of at least $50,000,000 (as set forth in its most
recent reports of condition published pursuant to law or to the requirements of
any United States federal or state regulatory or supervisory authority) and
(v) having an office in the Borough of Manhattan, The City of New York) and the
acceptance of such appointment by such successor Warrant Agent. The obligations
of the Company under Section 5.05 shall continue to the extent set forth herein
notwithstanding the resignation or removal of the Warrant Agent.

(c) Company to Appoint Successor. In the event that at any time the Warrant
Agent shall resign, or shall be removed, or shall become incapable of acting, or
shall be adjudged bankrupt or insolvent, or shall commence a voluntary case
under the Federal bankruptcy laws, as now or hereafter constituted, or under any
other applicable Federal or State bankruptcy, insolvency or similar law or shall
consent to the appointment of or taking possession by a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Warrant Agent or its property or affairs, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or shall take corporate action in furtherance of
any such action, or a decree or order for relief by a court having jurisdiction
in the premises shall have been entered in respect of the Warrant Agent in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or State bankruptcy, insolvency or
similar law, or a decree or order by a court having jurisdiction in the premises
shall have been entered for the appointment of a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or similar official) of the Warrant
Agent or of its property or affairs, or any public officer shall take charge or
control of the Warrant Agent or of its property or affairs for the purpose of
rehabilitation, conservation, winding up or liquidation, a successor Warrant
Agent, qualified as aforesaid, shall be appointed by the Company by an
instrument in writing, filed with the successor Warrant Agent. In the event that
a successor Warrant Agent is not appointed by the Company, a successor Warrant
Agent, qualified as aforesaid, may be appointed by the Warrant Agent or the
Required Warrantholders or the Warrant Agent or the Required Warrantholders may
petition a court to appoint a successor Warrant Agent. Upon the appointment as
aforesaid of a successor Warrant Agent and acceptance by the successor Warrant
Agent of such appointment, the Warrant Agent shall cease to be Warrant Agent
hereunder; provided, however, that in the event of the resignation of the
Warrant Agent under this subsection (c), such resignation shall be effective on
the earlier of (i) the date specified in the Warrant Agent’s notice of
resignation and (ii) the appointment and acceptance of a successor Warrant Agent
hereunder.

(d) Successor to Expressly Assume Duties. Any successor Warrant Agent appointed
hereunder shall execute, acknowledge and deliver to its predecessor and to the
Company an instrument accepting such appointment hereunder, and thereupon such
successor

 

15



--------------------------------------------------------------------------------

Warrant Agent, without any further act, deed or conveyance, shall become vested
with all the rights and obligations of such predecessor with like effect as if
originally named as Warrant Agent hereunder, and such predecessor, upon payment
of its charges and disbursements then unpaid, shall thereupon become obligated
to transfer, deliver and pay over, and such successor Warrant Agent shall be
entitled to receive, all monies, securities and other property on deposit with
or held by such predecessor, as Warrant Agent hereunder.

(e) Successor by Merger. Any entity into which the Warrant Agent hereunder may
be merged or consolidated, or any entity resulting from any merger or
consolidation to which the Warrant Agent shall be a party, or any entity to
which the Warrant Agent shall sell or otherwise transfer all or substantially
all of its assets and business, shall be the successor Warrant Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties hereto; provided, however, that it shall be qualified
as aforesaid.

Section 5.07. Representations of the Company.

The Company represents and warrants to the Warrant Agent that:

(a) the Company has been duly organized and is validly existing under the laws
of the jurisdiction of its incorporation;

(b) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, reorganization
and other similar laws affecting the enforcement of creditors’ rights generally;
and

(c) the execution and delivery of this Agreement does not, and the issuance of
the Warrants in accordance with the terms of this Agreement and the Warrant
Certificate will not, (i) violate the Company’s Charter or by-laws, (ii) violate
any law or regulation applicable to the Company or order or decree of any court
or public authority having jurisdiction over the Company, or (iii) result in a
breach of any mortgage, indenture, contract, agreement or undertaking to which
the Company is a party or by which it is bound, except in the case of (ii) and
(iii) for any violations or breaches that could not reasonably be expected to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Persons Benefitting.

Nothing in this Agreement is intended or shall be construed to confer upon any
Person other than the Company, the Warrant Agent and the Warrantholders any
right, remedy or claim under or by reason of this Agreement or any part hereof.

Section 6.02. Amendment.

 

16



--------------------------------------------------------------------------------

This Agreement and the Warrants may be amended by the parties hereto without the
consent of any Warrantholder (i) when there are no Warrants outstanding,
(ii) for the purpose of curing any ambiguity, or of curing, correcting or
supplementing any defective provision contained herein or therein or adding or
changing any other provisions with respect to matters or questions arising under
this Agreement or the Warrants as the Company and the Warrant Agent may deem
necessary or desirable; provided, however, that action pursuant to this clause
(ii) shall not adversely affect the rights of any of the Warrantholders in any
material respect, and (iii) in order to facilitate, in the Company’s sole
reasonable judgment, the Company’s compliance with the provisions of the Jones
Act and related Maritime Laws concerning the ownership of the Common Stock by
Non-U.S. Citizens, with regard to its operation of vessels in the coastwise
trade of the United States and with certain contractual obligations of the
Company with the United States Government.

This Agreement and the Warrants may be amended or supplemented at any time with
the written consent of the Required Warrantholders.

In determining whether the Required Warrantholders have concurred in any
direction, waiver or consent, Warrants owned by the Company or by any Affiliate
of the Company shall be disregarded and deemed not to be outstanding, except
that, for the purpose of determining whether the Warrant Agent shall be
protected in relying on any such direction, waiver or consent, only Warrants
that the Warrant Agent knows are so owned shall be so disregarded. Also, subject
to the foregoing, only Warrants outstanding at the time shall be considered in
any such determination. The Warrant Agent shall have no duty to determine
whether any such amendment would have an effect on the rights or interests of
the holders of the Warrants. Upon receipt by the Warrant Agent of an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent to the execution of the amendment have been complied with and such
execution is permitted by this Agreement and the Warrant Certificate, the
Warrant Agent shall join in the execution of such amendment; provided, that the
Warrant Agent may, but shall not be obligated to, execute any amendment or
supplement which affects the rights or changes or increases the duties or
obligations of the Warrant Agent.

Section 6.03. Notices.

Any notice or communication shall be in writing and delivered in person or
mailed by first-class mail addressed as follows:

 

17



--------------------------------------------------------------------------------

if to the Company:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, NC 28211

Telephone: (704) 973-7000

Facsimile: (704) 973-7010

Attention: General Counsel

if to the Warrant Agent:

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, FL

Facsimile: (904) 645-1921

Attention: Corporate Trust Administration

The Warrant Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile transmission
or other similar unsecured electronic methods, provided, however, that the
Warrant Agent shall have received an incumbency certificate listing persons
designated to give such instructions or directions and containing specimen
signatures of such designated persons, which such incumbency certificate shall
be amended and replaced whenever a person is to be added or deleted from the
listing. If the Company elects to give the Warrant Agent e-mail or facsimile
instructions (or instructions by a similar electronic method) and the Warrant
Agent in its discretion elects to act upon such instructions, the Warrant
Agent’s understanding of such instructions shall be deemed controlling. The
Warrant Agent shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Warrant Agent’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction. The Company agrees to assume
all risks arising out of the use of such electronic methods to submit
instructions and directions to the Warrant Agent, including without limitation
the risk of the Warrant Agent acting on unauthorized instructions, and the risk
or interception and misuse by third parties.

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

Unless the Warrant is a Global Warrant, any notice or communication mailed to a
Warrantholder shall be mailed to the Warrantholder at the Warrantholder’s
address as it appears on the Registry and shall be sufficiently given if so
mailed within the time prescribed. Any notice to the owners of a beneficial
interest in a Global Warrant shall be distributed through the Depositary in
accordance with the procedures of the Depositary. Communications to such
Warrantholder shall be deemed to be effective at the time of dispatch to the
Depositary.

Failure to provide a notice or communication to a Warrantholder or any defect in
it shall not affect its sufficiency with respect to other Warrantholders.

 

18



--------------------------------------------------------------------------------

If a notice or communication is provided in the manner provided above, it is
duly given, whether or not the intended recipient actually receives it.

Section 6.04. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.

Section 6.05. Successors.

All agreements of the Company in this Agreement and the Warrants shall bind its
successors. All agreements of the Warrant Agent in this Agreement shall bind its
successors.

Section 6.06. Multiple Originals.

The parties may sign any number of copies of this Agreement. Each signed copy
shall be an original, but all of them together represent the same agreement. One
signed copy shall be sufficient to prove this Agreement.

Section 6.07. Inspection of Agreement.

A copy of this Agreement shall be made available at all reasonable times for
inspection by any registered Warrantholder or owner of a beneficial interest in
a Global Warrant at the principal office of the Warrant Agent (or successor
warrant agent).

Section 6.08. Table of Contents.

The table of contents and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

Section 6.09. Severability.

The provisions of this Agreement are severable, and if any clause or provision
shall be held invalid, illegal or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect in that
jurisdiction only such clause or provision, or part thereof, and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision of this Agreement in any jurisdiction.

Section 6.10. Waiver of Jury Trial.

Each of the Company and the Warrant Agent hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement, the
Warrants, the Notes or the transactions contemplated hereby.

Section 6.11. Force Majeure.

 

19



--------------------------------------------------------------------------------

In no event shall the Warrant Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Warrant Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

Section 6.12. Termination.

This Agreement shall terminate on the Expiration Date. Notwithstanding the
foregoing, this Agreement will terminate on (i) any earlier date when all
Warrants have been exercised. The provisions of Section 5.04, this Section 6.12,
and Section 5.05 shall survive such termination and the resignation or removal
of the Warrant Agent.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be duly
executed as of the date first written above.

 

HORIZON LINES, INC. By:  

 

  Name:   Title:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Warrant Agent,

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

[Global Securities Legend]

Unless this Global Warrant is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), New York, New York, to
the Company or its agent for registration of transfer, exchange or payment, and
any Warrant Certificate issued is registered in the name of Cede & Co. or such
other name as is requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant shall be limited to transfers in whole, but not
in part, to nominees of DTC or to a successor thereof or such successor’s
nominee and transfers of portions of this Global Warrant shall be limited to
transfers made in accordance with the restrictions set forth in the Warrant
Agreement referred to on the reverse hereof.



--------------------------------------------------------------------------------

GLOBAL WARRANT

representing

WARRANTS

to purchase

Shares of

Common Stock

of

HORIZON LINES, INC.

 

No. [        ]    CUSIP No: [        ]

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of [                    ], 2011 (the “Warrant Agreement”),
among Horizon Lines, Inc. (the “Company”) and The Bank of New York Mellon Trust
Company, N.A., as warrant agent (the “Warrant Agent”), and is subject to the
terms and provisions contained in the Warrant Agreement, to all of which terms
and provisions the beneficial owners of the Warrants and the Warrantholders
consent by acceptance hereof.

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated. Any capitalized terms used
but not defined in this Warrant Certificate shall have the meanings given to
such terms in the Warrant Agreement.

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Common Stock Equivalent” means any security or obligation which by its terms
is, directly or indirectly, convertible into, or exchangeable or exercisable
for, shares of Common Stock, including, without limitation, any preferred stock
and any option, warrant or other subscription or purchase right with respect to
Common Stock or any Common Stock Equivalent.

“Current Market Price” means, as of any date, (a) the average of the daily
Market Price of the Common Stock during the immediately preceding 30 trading
days ending on such date or (b) if the Common Stock is not then listed or
admitted to trading on any national securities exchange, the Market Price on
that date.



--------------------------------------------------------------------------------

“Excess Shares” has the meaning set forth in the Company’s Charter.

“Excluded Transaction” means any issuance of any shares of Common Stock or
Common Stock Equivalents (a) pursuant to any present or future plan providing
for the reinvestment of dividends or interest payable on the Company’s
securities and the investment of additional optional amounts in shares of Common
Stock under any such plan, (b) pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its subsidiaries, (c) pursuant to any option, warrant, right or
exercisable, exchangeable or convertible security not described in (b) above and
outstanding as of the date of the Warrant Agreement, or (d) in order to redeem
Common Stock (or issued pursuant to Common Stock Equivalents that are issued to
redeem such Common Stock) that constitute Excess Shares under the Company’s
Charter as amended from time to time.

“Exercise Price” means $0.01.

“Expiration Date” means the twenty-fifth anniversary of the date of the Warrant
Agreement.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by in good
faith by the Board of Directors in reliance on an opinion of a nationally
recognized independent investment banking corporation retained by the Company
for this purpose.

“Maritime Laws” has the meaning set forth in the Company’s Charter.

“Market Price” means, with respect to a particular security, the per-share
volume weighted average price of such security for a period of 30 consecutive
trading days, as calculated on Bloomberg (or, if such volume weighted average
price is unavailable via Bloomberg, the average market value of one share of
such security over such 30 trading day period determined, using a volume
weighted average method, by a nationally recognized independent investment
banking firm retained for this purpose by the Company), or if such security is
not listed or admitted to trading on any national securities exchange, the
average of the closing bid and ask prices as furnished by two members of the
Financial Industry Regulatory Authority, Inc. selected from time to time by the
Company for that purpose. “Market Price” shall be determined without reference
to after hours or extended hours trading. If such security is not listed and
traded in a manner that the quotations referred to above are available for the
period required hereunder, the Market Price per share of Common Stock shall be
deemed to be the fair market value per share of such security as determined in
good faith by the Board of Directors in reliance on an opinion of a nationally
recognized independent investment banking corporation retained by the Company
for this purpose; provided that if any such security is listed or traded on a
non-U.S. market, such fair market value shall be determined by reference to the
closing price of such security as of the end of the most recently ended Business
Day in such market prior to the date of determination; and further, provided
that if making such determination requires the conversion of any currency other
than U.S. dollars into U.S. dollars, such conversion shall be done in accordance
with customary procedures based on the rate for conversion of such currency into
U.S. dollars displayed on the relevant page by Bloomberg L.P. (or any successor
or replacement service) on or by 4:00 p.m., New York City time, on such exercise
date. For the purposes of determining the

 

A-2



--------------------------------------------------------------------------------

Market Price of the Common Stock on the “trading day” preceding, on or following
the occurrence of an event, (i) that trading day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the New York
Stock Exchange or, if trading is closed at an earlier time, such earlier time
and (ii) that trading day shall end at the next regular scheduled closing time,
or if trading is closed at an earlier time, such earlier time (for the avoidance
of doubt, and as an example, if the Market Price is to be determined as of the
last trading day preceding a specified event and the closing time of trading on
a particular day is 4:00 p.m. and the specified event occurs at 5:00 p.m. on
that day, the Market Price would be determined by reference to such 4:00 p.m.
closing price).

“Non-U.S. Citizen” has the meaning set forth in the Company’s Charter.

“Shares” has the meaning set forth in Section 2.

“Significant Transaction” means:

(a) any reorganization, reclassification or other change of outstanding shares
of Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value);

(b) any voluntary sale, conveyance, exchange or transfer by the Company to any
other Person of all or a material portion of the assets of the Company or any
material subsidiary thereof;

(c) any voluntary sale, conveyance, exchange or transfer by the stockholders of
the Company to any Person of the Capital Stock of the Company if, immediately
after giving effect to such sale, conveyance, exchange or transfer, the
stockholders of the Company immediately prior to such sale, conveyance, exchange
or transfer do not hold Capital Stock of the Company representing at least a
majority of the voting power of the Company; and

(d) any merger, consolidation or other business combination of the Company with
any other Person (including by way of a tender offer) if, immediately after
giving effect to such merger, consolidation or other business combination, the
stockholders of the Company immediately prior to such merger, consolidation or
other business combination do not hold Capital Stock of the surviving Person
representing at least a majority of the voting power of the surviving Person.

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.
The term “trading day” with respect to any security other than the

 

A-3



--------------------------------------------------------------------------------

Common Stock shall have a correlative meaning based on the primary exchange or
quotation system on which such security is listed or traded.

“Transfer Agent” means American Stock Transfer & Trust Company, as transfer
agent of the Company, and any successor transfer agent.

“U.S. Citizen” has the meaning set forth in the Company’s Charter.

“Warrant” means a right to purchase a number of shares of the Company’s Common
Stock equal to the Warrant Share Number as provided herein. References herein to
“Warrant” shall include the Global Warrant where the context requires.

“Warrant Share Number” means one share of Common Stock, as subsequently adjusted
pursuant to the terms of this Warrant and the Warrant Agreement.

2. Number of Shares; Exercise Price. This certifies that, for value received,
Cede & Co., and any of its registered assigns, is the registered owner of the
number of Warrants set forth on Schedule A hereto, each of which entitles the
Warrantholder to purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, a number of fully paid and nonassessable
shares of Common Stock (each a “Share” and collectively the “Shares”) equal to
the Warrant Share Number at a purchase price per share equal to the Exercise
Price. In lieu of payment of the aggregate Exercise Price, the Warrantholder
shall have the right (but not the obligation) to require the Company to convert
the Warrants (the “Conversion Right”), upon the terms and subject to the
conditions hereafter set forth, into a number of Shares equal to the Warrant
Share Number without any required payment. The Warrant Share Number is subject
to adjustment as provided herein, and all references to “Warrant Share Number”
herein shall be deemed to include any such adjustment or series of adjustments.

3. Exercise of Warrant; Term; Mandatory Conversion; Exercise, Exchange. Subject
to Section 2 and Section 17, to the extent permitted by applicable laws and
regulations, all or a portion of the Warrants evidenced by this Warrant
Certificate are exercisable or convertible by the Warrantholder, at any time or
from time to time after the execution and delivery of this Warrant Certificate
by the Company on the date hereof, but in no event later than 5:00 p.m., New
York City time, on the Expiration Date, by (A) delivery to the Warrant Agent of
a Notice of Exercise, in the form annexed hereto, duly completed and executed
(or to the Company or to such other office or agency of the Company in the
United States as the Company may designate by notice in writing to the
Warrantholders pursuant to Section 18), and (B) if applicable, payment of the
Exercise Price for the Shares thereby purchased by having the Company withhold,
from the shares of Common Stock that would otherwise be delivered to such
Warrantholder upon such exercise, Shares issuable upon exercise of the Warrants
so exercised equal in value to the aggregate Exercise Price as to such Shares,
based on the Market Price of the Common Stock on the trading day on which such
Warrants are exercised and the Notice of Exercise is delivered to the Warrant
Agent pursuant to this Section 3. For the avoidance of doubt, if Warrants are
exercised such that the Exercise Price would exceed the value of the Shares
issuable upon exercise, no amount shall be due and payable by the Warrantholder
to the Company. In the case of a Global Warrant, any person with a beneficial
interest in such Global

 

A-4



--------------------------------------------------------------------------------

Warrant shall effect compliance with the requirements in clauses (A) and
(B) above through the relevant Agent Member in accordance with procedures of the
Depositary.

In the case of a Global Warrant, whenever some but not all of the Warrants
represented by such Global Warrant are exercised in accordance with the terms
thereof and of the Warrant Agreement, such Global Warrant shall be surrendered
by the Warrantholder to the Warrant Agent, which shall cause an adjustment to be
made to Schedule A to such Global Warrant so that the number of Warrants
represented thereby will be equal to the number of Warrants theretofor
represented by such Global Warrant less the number of Warrants then exercised.
The Warrant Agent shall thereafter promptly return such Global Warrant to the
Warrantholder or its nominee or custodian. In the case of a Definitive Warrant,
whenever some but not all of the Warrants represented by such Definitive Warrant
are exercised in accordance with the terms thereof and of the Warrant Agreement,
the Warrantholder shall be entitled, at the request of such Warrantholder, to
receive from the Company within a reasonable time, not to exceed three business
days, a new Definitive Warrant in substantially identical form for the number of
Warrants equal to the number of Warrants theretofor represented by such
Definitive Warrant less the number of Warrants then exercised.

If this Warrant Certificate shall have been exercised in full, the Warrant Agent
shall promptly cancel such certificate following its receipt from the
Warrantholder or the Depositary, as applicable.

The Company may, at its sole discretion, (i) convert the Warrants pursuant to
the terms of Section 2; (ii) cause the Warrants to be exercised pursuant to
Section 3; (iii) or exchange Warrants for warrants (the “Series A Warrants”) to
purchase Common Stock issued pursuant to that certain Warrant Agreement, dated
as of October 5, 2011, between the Company and The Bank of New York Mellon Trust
Company, N.A., provided that the number of Series A Warrants issued for each
Warrant exchanged pursuant to this clause (iii) shall be the number of Series A
Warrants that when combined would entitle the holder of the Warrant so exchanged
to receive at least that number of shares of Common Stock the holder was
entitled to receive immediately prior to the exchange of such Warrant. Prior to
effecting any such conversion, exercise, or exchange, the Company shall give the
Warrant Agent at least three Business Days notice.

4. Issuance of Shares; Authorization; Listing. Shares issued upon exercise or
conversion of Warrants evidenced by this Warrant Certificate shall be (i) issued
in such name or names as the exercising Warrantholder may designate and
(ii) delivered by the Transfer Agent to such Warrantholder or its nominee or
nominees (A) via book-entry transfer crediting the account of such Warrantholder
(or the relevant Agent Member for the benefit of such Warrantholder) through the
Depositary’s DWAC system (if the Transfer Agent participates in such system), or
(B) otherwise in certificated form by physical delivery to the address specified
by the Warrantholder in the Notice of Exercise. The Company shall use its
commercially reasonable efforts to cause its Transfer Agent to be a participant
in the Depositary’s DWAC system. The Company shall cause the number of full
Shares to which such Warrantholder shall be entitled to be so delivered by the
Transfer Agent within a reasonable time, not to exceed three Business Days after
the date on which Warrants evidenced by this Warrant Certificate have been duly
exercised or converted in accordance with the terms hereof.

 

A-5



--------------------------------------------------------------------------------

The Company hereby represents and warrants that any Shares issued upon the
exercise or conversion of Warrants evidenced by this Warrant Certificate in
accordance with the provisions of Section 3 will be duly and validly authorized
and issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than liens or charges created by a Warrantholder, income and
franchise taxes incurred in connection with the exercise of the Warrant or taxes
in respect of any transfer occurring contemporaneously therewith). The Company
agrees that the Shares so issued will be deemed to have been issued to a
Warrantholder as of the close of business on the date on which Warrants
evidenced by this Warrant Certificate have been duly exercised or converted,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of Warrants evidenced by this Warrant Certificate, the aggregate
number of shares of Common Stock then issuable upon exercise hereof at any time.
The Company will use its commercially reasonable efforts to (A) procure, at its
sole expense, the listing of the Shares issuable upon exercise hereof at any
time, subject to issuance or notice of issuance, on all national stock exchanges
in the United States on which the Common Stock is then listed or traded and
(B) maintain such listings of such Shares at all times after issuance. The
Company will use reasonable best efforts to ensure that the Shares may be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the Shares are listed or traded.

5. Fractional Shares or Scrip. Upon exercise of any Warrants, the Company, at
its sole election may, (i) issue fractional Shares or scrip representing
fractional Shares, (ii) round up to the nearest whole number the number of
Shares to be issued to the exercising Warrantholder, or (iii) pay an amount in
cash equal to the Market Price per share of Common Stock, as determined on the
day immediately preceding the date on which the Holder delivered the applicable
Warrant Exercise Notice, multiplied by such fraction, computed to the nearest
whole U.S. cent. Whenever the Company elects to make a payment for fractional,
the Company shall (i) promptly prepare and deliver to the Warrant Agent a
certificate setting forth in reasonable detail the facts related to such
payments and the prices and/or formulas utilized in calculating such payments,
and (ii) provide sufficient monies to the Warrant Agent in the form of fully
collected funds to make such payments. The Warrant Agent shall be fully
protected in relying upon such a certificate and shall have no duty with respect
to, and shall not be deemed to have knowledge of any payment for Shares under
any Section of this Agreement relating to the payment of fractional Shares
unless and until the Warrant Agent shall have received such a certificate and
sufficient monies.

If more than one Warrant shall be presented for exercise in full at the same
time by the same Holder, the number of full Shares which shall be issuable upon
the exercise thereof shall be computed on the basis of the aggregate number of
Shares purchasable on exercise of the Warrants so presented.

6. No Rights as Stockholders; Transfer Books. Warrants evidenced by this Warrant
Certificate do not entitle the Warrantholder or the owner of any beneficial
interest in such Warrants to any voting rights or other rights as a stockholder
of the Company prior to the

 

A-6



--------------------------------------------------------------------------------

date of exercise or conversion hereof. The Company shall at no time close its
transfer books against transfer of Warrants in any manner which interferes with
the timely exercise hereof.

7. Charges, Taxes and Expenses. Issuance of Shares in certificated or book-entry
form to the Warrantholder upon the exercise or conversion of Warrants evidenced
by this Warrant Certificate shall be made without charge to the Warrantholder
for any issue or transfer tax or other incidental expense in respect of the
issuance of such Shares (other than liens or charges created by a Warrantholder,
income and franchise taxes incurred in connection with the exercise or
conversion of the Warrant or taxes in respect of any transfer occurring
contemporaneously therewith), all of which taxes and expenses shall be paid by
the Company.

8. Transfer/Assignment. This Warrant Certificate and all rights hereunder are
transferable, in whole or in part, upon the books of the Company (or an agent
duly appointed by the Company) by the registered holder hereof in person or by
duly authorized attorney, and one or more new Warrant Certificates shall be made
and delivered by the Company, of the same tenor and date as this Warrant
Certificate but registered in the name of one or more transferees, upon
surrender of this Warrant Certificate, duly endorsed, to the office or agency of
the Company described in Section 3; provided that if this Warrant Certificate is
a Global Warrant registered in the name of the Depositary, transfers of such
Global Warrant may only be made as a whole, and not in part, and only by (i) the
Depositary to a nominee of the Depositary, (ii) a nominee of the Depositary to
the Depositary or another nominee of the Depositary or (iii) the Depositary or
any such nominee to a successor Depositary or its nominee. All expenses (other
than stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new Warrant Certificates pursuant to
this Section 8 shall be paid by the Company.

If this Warrant Certificate is a Global Warrant, then so long as the Global
Warrant is registered in the name of the Depositary, the holders of beneficial
interests in the Warrants evidenced thereby shall have no rights under this
Warrant Certificate with respect to the Global Warrant held on their behalf by
the Depositary or the Warrant Agent as its custodian, and the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of the Global Warrant for all purposes
whatsoever except to the extent set forth herein. Accordingly, any such owner’s
beneficial interest in the Global Warrant will be shown only on, and the
transfer of such interest shall be effected only through, records maintained by
the Depositary or the Agent Members, and neither the Company nor the Warrant
Agent shall have any responsibility with respect to such records maintained by
the Depositary or the Agent Members. Notwithstanding the foregoing, nothing
herein shall (i) prevent the Company, the Warrant Agent or any agent of the
Company or the Warrant Agent from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or (ii) impair, as
between the Depositary and the Agent Members, the operation of customary
practices governing the exercise of the rights of a holder of a beneficial
interest in any Warrant. Except as may otherwise be provided in this Warrant
Certificate or the Warrant Agreement, the rights of beneficial owners in a
Global Warrant shall be exercised through the Depositary subject to the
applicable procedures of the Depositary. Any holder of the Global Warrant shall,
by acceptance of the Global Warrant, agree that transfers of beneficial
interests in the Global Warrant may be effected only through a book-entry system
maintained by the

 

A-7



--------------------------------------------------------------------------------

Depositary, and that ownership of a beneficial interest in the Warrants
represented thereby shall be required to be reflected in book-entry form.

A Global Warrant shall be exchanged for Definitive Warrants, and Definitive
Warrants may be transferred or exchanged for a beneficial interest in a Global
Warrant, only at such times and in the manner specified in the Warrant
Agreement. Subject to the provisions of the Warrant Agreement, the holder of a
Global Warrant may grant proxies and otherwise authorize any person, including
Agent Members and persons that may hold beneficial interests in such Global
Warrant through Agent Members, to take any action that a Warrantholder is
entitled to take under a Warrant or the Warrant Agreement.

9. Exchange and Registry of Warrants. This Warrant Certificate is exchangeable,
upon the surrender hereof by the Warrantholder to the Company, for a new Warrant
Certificate or Warrant Certificates of like tenor and representing the same
aggregate number of Warrants. The Company or an agent duly appointed by the
Company (which initially shall be the Warrant Agent) shall maintain a Registry
showing the name and address of the Warrantholder as the registered holder of
this Warrant Certificate. This Warrant Certificate may be surrendered for
exchange or exercise in accordance with its terms, at the office of the Company
or any such agent, and the Company shall be entitled to rely in all respects,
prior to written notice to the contrary, upon such Registry.

10. Loss, Theft, Destruction or Mutilation of Warrant Certificate. Upon receipt
by the Company of proof reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant Certificate, and in the case of any
such loss, theft or destruction, upon receipt of a bond, indemnity or security
reasonably satisfactory to the Company and the Warrant Agent, or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant
Certificate, the Company shall make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant Certificate, a new Warrant Certificate of like
tenor and representing the same aggregate number of Warrants as provided for in
such lost, stolen, destroyed or mutilated Warrant Certificate.

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

12. Adjustments and Other Rights. The Warrant Share Number shall be subject to
adjustment from time to time as follows; provided that if more than one
subsection of this Section 12 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 12 so as to
result in duplication:

(A) Dividend, Subdivision, Combination or Reclassification of Common Stock. In
the event that the Company shall at any time or from time to time, after the
issuance of this Warrant but prior to the exercise or conversion hereof,
(a) make a dividend or distribution on the outstanding shares of Common Stock
payable in shares of Common Stock, (b) subdivide the outstanding shares of
Common Stock into a larger number of shares, (c) combine the outstanding

 

A-8



--------------------------------------------------------------------------------

shares of Common Stock into a smaller number of shares or (d) issue any shares
of its Capital Stock in a reclassification of the Common Stock (other than any
such event for which an adjustment is made pursuant to another provision of this
Section 12), then, and in each such case, the Warrant Share Number immediately
prior to such event shall be adjusted (and any other appropriate actions shall
be taken by the Company) so that the Warrantholder shall be entitled to receive
upon the exercise or conversion of this Warrant the number of shares of Common
Stock or other securities of the Company that the Warrantholder would have owned
or would have been entitled to receive upon or by reason of any event described
above, had this Warrant been exercised or converted immediately prior to the
occurrence of such event. Any adjustment made pursuant to this Section 12(A)
shall become effective retroactively (i) in the case of any such dividend or
distribution, to the date immediately following the close of business on the
record date for the determination of holders of shares of Common Stock entitled
to receive such dividend or distribution or (ii) in the case of any such
subdivision, combination or reclassification, to the close of business on the
date on which such corporate action becomes effective.

(B) Certain Distributions. If, at any time or from time to time after the
issuance of this Warrant but prior to the exercise or conversion hereof, the
Company shall distribute to all holders of shares of Common Stock (including any
such distribution made in connection with a merger or consolidation in which the
Company is the resulting or surviving Person and shares of Common Stock are not
changed or exchanged) cash, evidences of indebtedness of the Company or another
issuer, securities of the Company or another issuer or other assets (excluding
(a) any dividend or other distribution payable in shares of Common Stock for
which adjustment is made under Section 12(A) and (b) any distribution in
connection with an Excluded Transaction) or rights or warrants to subscribe for
or purchase any of the foregoing, then, and in each such case, the Warrant Share
Number shall be increased to a number equal to the product of (i) the Warrant
Share Number immediately prior to the record date for the distribution of such
cash, evidences of indebtedness, securities, other assets or rights or warrants
multiplied by (ii) the quotient of:

(a) the Current Market Price immediately prior to the record date for the
distribution of such cash, evidences of indebtedness, securities or other assets
or rights or warrants; divided by

(b) the total (which total shall be greater than zero) of (x) the Current Market
Price immediately prior to the record date for the distribution of such cash,
evidences of indebtedness, securities or other assets or rights or warrants
minus (y) the Fair Market Value per share of Common Stock (as determined by a
nationally recognized investment banking firm chosen by the Board of Directors
with the consent of a majority of the Board of Directors) of such cash,
evidences of indebtedness, securities or other assets or rights or warrants.

Such adjustment shall be made whenever any such distribution is made and shall
become effective retroactively to the date immediately following the close of
business on the record date for the determination of stockholders of the Company
entitled to receive such distribution.

 

A-9



--------------------------------------------------------------------------------

(E) No Adjustment. Notwithstanding anything herein to the contrary, no
adjustment under this Section 12 shall be made to the Warrant Share Number if
the Company receives written notice from the Warrantholder that no such
adjustment is required. Notwithstanding the foregoing, if an adjustment to the
Warrant Share Number in respect of the issuance or sale of a Common Stock
Equivalent has been previously made, the exercise of such Common Stock
Equivalent in accordance with its terms existing at the time such adjustment was
made shall not result in a further adjustment. If an adjustment to the Warrant
Share Number in respect of the issuance or sale of a Common Stock Equivalent was
not required, the exercise of such Common stock Equivalent in accordance with
its terms existing at the time of issuance shall not result in an adjustment
pursuant thereto.

(F) Abandonment. If the Company (a) shall take a record of the holders of shares
of Common Stock for the purpose of entitling them to receive a dividend or other
distribution and (b) shall, before paying or delivering such dividend or
distribution to the stockholders of the Company, legally abandon its plan to pay
or deliver such dividend or distribution, then no adjustment in the Warrant
Share Number shall be required by reason of the taking of such record.

(G) Certificate as to Adjustments. Upon any adjustment in the Warrant Share
Number, the Company shall, within 20 days following the event requiring such
adjustment, deliver to the Warrantholder a certificate, signed by the Chief
Financial Officer of the Company, which (a) sets forth in reasonable detail
(i) the event requiring such adjustment and (ii) the method by which such
adjustment was calculated and (b) specifies the adjusted Warrant Share Number in
effect following such adjustment.

(H) Spin-off; Significant Transaction.

(a) Significant Transaction. If, at any time after the issuance of this Warrant
but prior to the exercise or conversion hereof, any Significant Transaction
shall occur, then, at least 10 days prior to the consummation of such
Significant Transaction, the Company:

(i) shall execute and deliver to the Warrantholder a certificate stating that
from and after the consummation of such Significant Transaction:

(x) the Warrantholder shall, upon the surrender of this Warrant to the Surviving
Person in such Significant Transaction, have the right to receive the kind and
amount of shares of stock or other securities, property or cash receivable upon
the consummation of such Significant Transaction by a holder of the number of
shares of Common Stock into which this Warrant could have been exercised or
converted immediately prior to the consummation of such Significant Transaction;
and

(y) this Warrant shall be deemed to have been cancelled; and

 

A-10



--------------------------------------------------------------------------------

(ii) the Company shall make provision therefor in the agreement, if any,
relating to such Significant Transaction.

(I) Notices. If, at any time or from time to time:

(a) the Company shall declare a divided or other distribution on the Common
Stock;

(b) the Company shall authorize the granting to the holders of shares of Common
Stock any rights or warrants to subscribe for or purchase any shares of Capital
Stock or any other rights or warrants; or

(c) there shall occur a spin-off or a Significant Transaction;

then, at least 10 days prior to the applicable date specified below, the Company
shall mail to the Warrantholder a notice stating: (i) the date on which a record
is to be taken for the purpose of such dividend, distribution or granting of
rights or warrants or, if a record is not to be taken, the date as of which the
holders of Common Stock of record to be entitled to such dividend, distribution
or granting of rights or warrants are to be determined; or (ii) the date on
which such spin-off or Significant Transaction is expected to be consummated and
the date as of which it is expected that holders of Common Stock of record shall
be entitled to exchange their Common Stock for shares of stock or other
securities or property or cash deliverable upon the consummation of such
spin-off or Significant Transaction. Notwithstanding the foregoing, in the case
of any Significant Transaction, the Company shall also deliver to the
Warrantholder the certificate described in such Section 12(H)(b) to the
Warrantholder at least 10 days prior to consummating such Significant
Transaction.

13. No Impairment. The Company will not, by amendment of its Charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant Certificate and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Warrantholder.

14. Governing Law. This Warrant Certificate and the Warrants evidenced hereby
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.

15. Binding Effect; Countersignature by Warrant Agent. This Warrant Certificate
shall be binding upon any successors or assigns of the Company. This Warrant
Certificate shall not be valid until an authorized signatory of the Warrant
Agent (as defined below) or its agent as provided in the Warrant Agreement (as
defined below) countersigns this Warrant Certificate. Such signature shall be
solely for the purpose of authenticating this Warrant Certificate and shall be
conclusive evidence that this Warrant Certificate has been countersigned under
the Warrant Agreement.

 

A-11



--------------------------------------------------------------------------------

16. Warrant Agreement; Amendments. The Warrant Agreement is hereby incorporated
herein by reference and made a part hereof. Reference is hereby made to the
Warrant Agreement for a statement of the respective rights, limitations of
rights, duties and obligations of the Company, the Warrant Agent and the
Warrantholders and beneficial owners of the Warrants. A copy of the Warrant
Agreement may be obtained for inspection by the Warrantholders or beneficial
owners of the Warrants upon request to the Warrant Agent at the address of the
Warrant Agent (or successor warrant agent) set forth in the Warrant Agreement.
The Warrant Agreement and this Warrant Certificate may be amended and the
observance of any term of the Warrant Agreement or this Warrant Certificate may
be waived only to the extent provided in the Warrant Agreement.

17. Jones Act Restrictions. Notwithstanding the other provisions of this Warrant
Agreement, in order to facilitate the Company’s compliance with the provisions
of 46 U.S.C. § 55102 and the regulations promulgated thereunder, commonly
referred to as the “Jones Act,” and related Maritime Laws concerning the
ownership of the Common Stock by Non-U.S. Citizens, with regard to its operation
of vessels in the coastwise trade of the United States and with certain
contractual obligations of the Company with the United States Government:

(A) In connection with any exercise or conversion of the Warrant, Warrantholder
(or, if not the Warrantholder, the Person that the Warrantholder has designated
to receive the Common Stock issuable upon exercise or conversion of the
Warrants) shall advise the Company whether or not it satisfies the requirements
to be a U.S. Citizen. Under its Charter, the Company may require a Warrantholder
(or, if not the Warrantholder, the Person that the Warrantholder has designated
to receive the Common Stock issuable upon exercise or conversion of the
Warrants) to provide it with such documents and other information as it may
request as reasonable proof of that the Warrantholder (or, if not the
Warrantholder, such other Person that the Warrantholder has designated to
receive the Common Stock issuable upon exercise or conversion of the Warrants)
satisfies the requirements to be a U.S. Citizen.

(B) No Warrantholder who cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Warrantholder, the Person that the
Warrantholder has designated to receive the Common Stock issuable upon exercise
or conversion of the Warrants) is a U.S. Citizen for purposes of Jones Act
compliance may exercise or convert any Warrants to the extent the receipt of the
Common Stock deliverable upon exercise or conversion of the Warrants would cause
such Person or any Person whose ownership position would be aggregated with that
of such Person to exceed 4.9% of the aggregate number of shares of Common Stock
outstanding at such time (excluding, for purposes of this Section 17(B), shares
of Common Stock issuable upon exercise or conversion of all outstanding Warrants
and Notes).

(C) No Warrantholder who cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Warrantholder, the Person that the
Warrantholder has designated to receive the stock issuable upon exercise or
conversion of the Warrants) is a U.S. Citizen for purposes of Jones Act
compliance may exercise or convert any Warrants to the extent the shares of
Common Stock deliverable upon exercise or conversion of the Warrants would
constitute Excess Shares if they were issued, which shall be determined by the
Company in its sole discretion at the time of any proposed exercise or
conversion of a Warrant.

 

A-12



--------------------------------------------------------------------------------

(D) Any sale, transfer or other disposition of a Warrant by any Warrantholder
that is a Non-U.S. Citizen to a Person who is a U.S. Citizen must be a complete
transfer of such Warrantholder’s interests to such Person in the Warrant and the
Common Stock issuable upon exercise or conversion thereof with no ability to
direct or control such Person. The foregoing restriction shall also apply to any
Person that the Warrantholder has designated to receive the Common Stock
issuable upon exercise or conversion of the Warrants.

18. Notices. Unless this Warrant Certificate is a Global Warrant, any notice or
communication mailed to the Warrantholder shall be mailed to the Warrantholder
at the Warrantholder’s address as it appears in the Registry and shall be
sufficiently given if so mailed within the time prescribed. Any notice to
holders of a beneficial interest in a Global Warrant shall be distributed
through the Depositary in accordance with the procedures of the Depositary.
Communications to such holders shall be deemed to be effective at the time of
dispatch to the Depositary.

[Remainder of page intentionally left blank]

 

A-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer. This Warrant Certificate shall not be
valid or obligatory for any purpose until it shall have been countersigned by
the Warrant Agent.

 

Dated:  

 

 

HORIZON LINES, INC. By:  

 

  Name:   Title:

Countersigned:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Warrant Agent By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule A to Global Warrant

The initial number of Warrants represented by the Global Warrant is
                    .

The following decreases in the number of Warrants represented by this Global
Warrant have been made as a result of the exercise of certain Warrants
represented by this Global Warrant:

 

Date of Exercise

of Warrants

 

Number of

Warrants

Exercised

 

Total Number of

Warrants Represented

Hereby Following Such

Exercise

  

Notation Made

by Warrant Agent

                    



--------------------------------------------------------------------------------

Form of Notice of Exercise

(to be executed only upon exercise of Warrants)

Date:                     

 

TO: Horizon Lines, Inc. (the “Company”)

 

RE: Election to Purchase Common Stock

The undersigned registered holder of [                    ] Warrants irrevocably
elects to exercise the number of Warrants set forth below represented by the
Global Warrant (or, in the case of a Definitive Warrant, the Warrant Certificate
enclosed herewith), and surrenders all right, title and interest in the number
of Warrants exercised hereby to the Company, and directs that the shares of
Common Stock or other securities or property delivered upon exercise of such
Warrants, and any interests in the Global Warrant or Definitive Warrant
representing unexercised Warrants, be registered or placed in the name and at
the address specified below and delivered thereto.

 

Number of Warrants   

 

  

¨ Check if Warrantholder elects to exercise its Conversion Right in lieu of the
payment of the aggregate Exercise Price pursuant to the terms and conditions set
forth in the Warrants.

¨ Check if Warrantholder believes it satisfies the requirements to be a U.S.
Citizen (additional information may be required by Company to confirm that
Warrantholder is a U.S. Citizen).

¨ Check if Warrantholder believes it is a Non-U.S. Citizen.

 

Warrantholder:  

 

By:  

 

Name:  

 

Title:  

 

Signature guaranteed by (if a guarantee is required):

 

  



--------------------------------------------------------------------------------

Securities to be issued to:

If in book-entry form through the Depositary:

 

Depositary Account Number:  

 

 

Name of Agent Member:  

 

If in definitive form:

 

Social Security Number   or Other Identifying Number:  

 

Name:  

 

Street Address:  

 

City, State and Zip Code:  

 

Any unexercised Warrants evidenced by the exercising Warrantholder’s interest in
the Global Warrant or Definitive Warrant, as the case may be, to be issued to:

If in book-entry form through the Depositary:

 

Depositary Account Number:  

 

 

Name of Agent Member:  

 

If in definitive form:

 

Social Security Number   or Other Identifying Number:  

 

Name:  

 

Street Address:  

 

City, State and Zip Code:  

 



--------------------------------------------------------------------------------

Form of Assignment

For value received, the undersigned registered Warrantholder of the within
Warrant Certificate hereby sells, assigns and transfers unto the Assignee(s)
named below (including the undersigned with respect to any Warrants constituting
a part of the Warrants evidenced by the within Warrant Certificate not being
assigned hereby) all of the right, title and interest of the undersigned under
the within Warrant Certificate with respect to the number of Warrants set forth
below.

 

Name of Assignees

 

Address

 

Number of Warrants

  

Social Security

Number or other

Identifying Number

             

and does irrevocably constitute and appoint [                    ], the
undersigned’s attorney, to make such transfer on the books of the Company
maintained for the purpose, with full power of substitution in the premises.

Dated:

 

Warrantholder:  

 

By:  

 

Name:  

 

Title:  

 

Signature guaranteed by (if a guarantee is required):

 

  